Citation Nr: 1626872	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric disorders other than PTSD.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from July 1999 to December 1999 and served on active duty from August 2002 to July 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, in which the RO denied the Veteran's service connection claims.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a hearing in October 2015  The transcript of the hearing is in the claims folder.  

The Veteran originally filed for service connection for PTSD and also claimed that major depression, anxiety disorder and sleep disturbances were secondary to PTSD.  While the Veteran focused on PTSD in his notice of disagreement, he asserts that he should be service-connected for PTSD and other psychiatric disorders.  In this regard, it is noted that the statement of the case addressed psychiatric diagnoses other than PTSD.  Accordingly, the issues for consideration are those listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for psychiatric disorders other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD, as a result of an in-service stressor.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's claim for service connection for PTSD, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).  

38 C.F.R. § 4.125 provides that if a diagnosed mental disorder does not conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

Effective March 19, 2015, VA adopted a rule which, among other changes, replaced outdated references with references to the Fifth Edition of the DSM (DSM-V).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the appeal was certified to the Board after August 2014 and thus the amended 38 C.F.R. § 4.125 is applicable.

The Veteran avers that he has PTSD related to an in-service incident, in which he witnessed his friend die in an accident.  The Board notes that the Veteran's file contains court documents, which demonstrate that while in-service, during a training exercise, a 5-ton vehicle rolled over several times, killing the two passengers inside.  The Veteran was present after the accident and assisted emergency medical personnel in retrieving the bodies of the deceased, one of which was a friend of the Veteran.  The court files include the Veteran's sworn testimony, along with that of other soldiers who witnessed the incident.  As such, the Board accepts the court documents as evidence of an in-service stressor.  
The key question in this case is whether the Veteran has a diagnosis of PTSD that can be related to his conceded in-service stressor.  There is conflicting medical evidence as to whether or not the Veteran suffers from PTSD due to his reported stressor.  

Throughout the Veteran's treatment records, he is noted to have diagnoses of PTSD related to his military service.  Often, treating psychiatrists noted that the Veteran had nightmares related to his trauma, avoidance of anything that reminded him of his trauma, and was constantly on guard, watchful, or easily startled.  He also indicated that he felt distant from others and had difficulty remembering important parts of the accident.  On two occasions, the Veteran was hospitalized for suicidal ideations.  

The Veteran was afforded two VA examinations in relation to his claim.  The examiners opined that while the Veteran had major depressive disorder, he did not meet the DSM-5 criteria for PTSD.  In the first examination, the examiner indicated that while the Veteran did have a sufficient stressor, intrusion symptoms, and alterations in arousal and reactivity related to his in-service traumatic event, he did not have persistent avoidance of stimuli, negative alterations in cognitions and mood, disturbance lasting more than one month, or significant distress in important areas of functioning; nor was it evident that the disturbance was not attributable to the physiological effects of another medical condition.  See VA Examination dated June 10, 2014.

In the second VA examination, the examiner indicated that under the DSM-5 criteria, the Veteran had a sufficient traumatic event, intrusion symptoms, negative alterations in cognitions and mood, and marked alterations in arousal and reactivity.  However, she opined that the Veteran did not have persistent avoidance of stimuli associated with the traumatic event, more than one month duration of the disturbance, significant distress or impairment in areas of functioning; nor was it clear that the disturbance was not attributable to the physiological effects of a substance or other medical condition.  See VA examination dated January 9, 2015.

Also of record are January 2015 treatment notes from the Veteran's treating psychologist, Dr. J.C.  In his notes, Dr. J.C. opines that the Veteran meets the DSM-5 criteria for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that a "PTSD diagnosis by a mental health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor").  As the Court of Appeals for Veterans Claims explained in Cohen, "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis." Id.  He indicated that the Veteran has avoidance symptoms and hyper-arousal related to his in-service trauma.  He noted that the Veteran tends to avoid conversations about the trauma for the years after the trauma.  He often suffered from sleep disturbances, hypervigilance, and exaggerated startle based on his military trauma.    

After thorough review of the evidence of record, to include the medical treatment notes and the lay evidence provided by the Veteran, the Board finds that the evidence for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for PTSD is granted.  

ORDER

Service connection for PTSD is granted.  


REMAND

The acquired psychiatric disorder claim other than PTSD must be remanded for additional development.  In light of the grant of service connection, an examination is warranted to determine whether the diagnosed psychiatric disorders other than PTSD were incurred or aggravated during service or are secondary to the service-connected PTSD, as asserted by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA mental health records.

2. Request that the Veteran submit or authorize the release of any outstanding non-VA mental health treatment records that are relevant to his claim.

3. Thereafter, schedule the Veteran for a VA psychiatric examination.  Provide the examiner with access to the Veteran's electronic records on Virtual VA and VBMS.  The examiner should indicate in the examination report that the records were reviewed.

a. Regarding attention-deficit hyperactivity disorder (see VA examination reports of June 2014 and January 2015), which the Veteran reports he has had since second grade, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that it pre-existed active service from August 2002 to July 2003.  

b. If so, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing ADHD WAS NOT aggravated (i.e., permanently worsened) during that period of active service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

c. Also, regarding ADHD, is it at least as likely as not (probability of 50 percent or greater) that it pre-existed the Veteran's period of active duty for training from July 1999 to December 1999, and if so, was it aggravated therein.

d. If responses above are negative, is at least as likely as not (a probability of 50 percent or greater) that ADHD began in or is related to his period of ACDUTRA or active service, is due to or caused by PTSD or was aggravated (i.e., worsened) beyond the natural progress by PTSD.

e. The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his psychiatric disorder(s) other than PTSD and ADHD began in or are related to service, are due to or caused by PTSD or are aggravated (i.e., worsened) beyond the natural progress by PTSD.  The examiner's attention is directed to diagnoses of depressive disorder, anxiety disorder and mood disorder (see e.g., VA treatment records dated May 2014 and June 2014). 

The examiner is asked to provide a complete rationale for each opinion.

4. Thereafter, the AOJ should review the record and undertake any additional development that is deemed warranted.  If the claim remains denied, the AOJ should issue a supplemental statement of the case and provide the Veteran with an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


